DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/087768 has claims 1-19 pending.  
The independent claims have been amended to emphasize claim elements with one or more different programming language(s), as recited below: 
“… a plurality of different software applications having different programming languages”
“… the plurality of source files of each different programming language”
“… application boundaries of each different programming language”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (Pub. No. US2008/0295065; hereinafter Hawkins) in view of Cheluvaraju et al. (Pub. No. US2015/0089478 published on March 26, 2015; hereinafter Cheluvaraju) in view of Dutta et al. (Pub. No. US2011/0258611 published on October 20, 2011; hereinafter Dutta).
Regarding claims 1 and 18-19, Hawkins discloses the following: 
A system for automating cross-application dependency mapping of an information technology (IT) environment, the system comprising: 
a non-transitory computer readable medium storing executable instructions, 
(see Claim 19 of Hawkins)
the executable instructions when executed by at least one computing device causes the at least one computing device to: 
receive a source file associated with at least one configuration file specified by a user, 
(Hawkins teaches receiving a source file, e.g. “a Java source code asset” [0077], associated with at least one configuration file [0077] specified by a user, e.g. “the query 70 may take arguments from the user 16 (FIG. 1), use a graphical user interface for configuration” [0033])
parse the source file by looping through each line in the source file in order to obtain parsed information; 
(Hawkins teaches parsing the source file [0086] by looping through each line in the source file [0042, 0077] in order to obtain parsed information [0086-0087]. 
In particular, Hawkins discloses two citations for this features: 
(1) “D1 together with S2 act as a `loop` by checking for more commands until there are no commands left to execute (i.e., D1 answers "NO"). Then S3 selects entities and relationships. Similarly, D2 together with S3 act as a `loop` by checking for more entities and relationships until there are no entities and relationships left to select (i.e., D2 answers "NO"). Ultimately, after all commands are executed (i.e., S2) and all entities and relationships are selected (i.e., S3), S4 calls for the formatting of all entities and relationships. The method 200 ends with the outputting, at S5, of the formatted entities and relationships” [0042], and 
(2) “detects within the source asset references to service methods provided by an object-relational mapping layer, in this case EJBs. The algorithm traverses the references, and from the resolved target source code extracts the corresponding SQL statement.” [0077])
analyze a call hierarchy of each service operation based at least in part on the parsed information from the source file; and 
(Hawkins teaches analyzing a call hierarchy [0040, 0081; FIG. 4, All Elements]  of each service operation [0087-0088] based at least in part on the parsed information from the source file/source code asset [0087], e.g. “resolving dependencies by detecting database calls from a source asset” [Claim 11 of Hawkins])
determining whether the one or more first statements is: (i) a declaration, (ii) a block statement, (iii) a function definition, (iv) a business rule, (v) a function call, or (vi) a variable declaration.
(Hawkins teaches determining whether the one or more first statements is: (v) a function call, e.g. “SQL: SELECT*FROM CUSTOMER WHERE CUSTOMER_ID=?” [0077])

Hawkins does not disclose the following:
(1)	wherein the plurality of source files include source code corresponding to a plurality of different software applications having different programming languages; 
(2)	parse the plurality of source files; 
Nonetheless, this feature would have been made obvious, as evidenced by Cheluvaraju.
(1) (Cheluvaraju teaches that the plurality of “source files” [0020] include source code [0021] corresponding to a plurality of different software applications, e.g. “application and COTS components” [0004], having different programming languages, e.g. “a plurality of commercially off the shelf (COTS) components developed using multiple programming languages” [0003])
(2) (Cheluvaraju teaches parsing using “a parser that is able to interface with the server of a version control system to extract data pertaining to” the plurality of source files [0020]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins with the teachings of Cheluvaraju. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this parsing step of Cheluvaraju on the source code file of Hawkins. 
The motivation would have been to provide “a method for extracting cross language dependencies” [0020 – Cheluvaraju].

However, Hawkins in view of Cheluvaraju does not disclose the following:
(1)	parse the plurality of source files by looping through each line in the plurality of source files of each different programming language and thereby obtaining ; 
(2)	analyze a call-stack call hierarchy of each service operation between the plurality of different software applications and across application boundaries of each different programming language, based at least in part on the parsed information from the plurality of source files; 
(3)	generate a call hierarchy report based on the analyzed call hierarchy; and 
(4)	display a graphical user interface on a display of the computing device, wherein the graphical user interface is based on the generated call hierarchy report and comprises an end-to-end graphical representation of dependencies of respective software functions, transactions, and services of the plurality of different software applications between the plurality of different software applications and across application boundaries, with respect to the plurality of source files.
Nonetheless, this feature would have been made obvious, as evidenced by Dutta.
(1) (Dutta teaches parsing the plurality of source files [0069, 0098-0099] by looping through each line in the plurality of source files [0059, 0097] of each different programming language, e.g. “a wide variety of programming languages” [0041], and thereby obtaining parsed information [0101-0102; Fig. 8, All Elements], e.g. “information collected from the application at runtime (using the IntelliTrace.TM. feature in Microsoft.RTM. Visual Studio.RTM. 2010 solutions, for example). Then the actual execution flow can be connected to the architectural diagrams, and diagrams from multiple systems can be connected together by correlating calls between the systems” [0101])
(2) (Dutta teaches analyzing a call-stack call hierarchy of each service operation between the plurality of different software applications, e.g. “Because CustomerOrderImplementation is a 
(3) (Dutta teaches generating a call hierarchy report, e.g. “a result of correlating runtime information with static information in the form of two graphs” [0121], based on the analyzed call hierarchy [0101-0102, 0120-0121; Fig. 8, All Elements])
(4) (Dutta teaches displaying a graphical user interface [0058] on a display of the computing device, wherein the graphical user interface [0058] is based on the generated call hierarchy report [0101, 0120] and comprises an end-to-end graphical representation, e.g. “deriving an enhanced architecture diagram from the runtime information and the static information, the enhanced architecture diagram documenting an execution history for the instance across a runtime determination boundary; and visually presenting the enhanced architecture diagram in at least one of: a display, a printout” [Claim 10 of Dutta], of dependencies of respective software functions known as “runtime information 210 (function level and/or otherwise)” [0080], transactions [0117-0120; Fig. 6; Fig. 7], and services such as “web services and other remote procedure/invocation technologies” [0018] of the plurality of different software 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins in view of Cheluvaraju with the teachings of Dutta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Dutta in order to provide and generate information based on the source files and COTS code/applications in the system of Hawkins in view of Cheluvaraju. 
The motivation would have been to provide “an enhanced architecture diagram” with “the graphs on each side of the boundary 206” [0121 - Dutta].
Regarding claim 9, Hawkins in view of Cheluvaraju in view of Dutta disclose the following: 
wherein the parsed information is stored in one or more databases.
(Dutta teaches that the parsed information [0101-0102; Fig. 8, All Elements] is stored in one or more databases, evidenced by “information storage-retrieval and/or transmission approaches” [0049])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins in view of Cheluvaraju with the teachings of Dutta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the storing technique of Dutta on source files of Hawkins in view of Cheluvaraju. 
Dutta].
Regarding claim 11, Hawkins in view of Cheluvaraju in view of Dutta discloses the following: 
wherein the analysis of the call hierarchy is performed by a dependency mapping application.19Attorney Docket No. 110481.67491US
(Hawkins teaches that the analysis of the call hierarchy is performed by a dependency mapping application, e.g. “The command component 34 comprises: a component which identifies Enterprise JavaBeans (EJBs) and database tables as artifacts and finds their dependency relationships to each other...The Commerce Command architecture being analyzed is constructed in such a manner that commands commonly depend on other commands to perform smaller units of work” [0040])
Regarding claim 12, Hawkins in view of Cheluvaraju in view of Dutta discloses the following: 
wherein the analysis of the call hierarchy is further based at least in part on one or more of: (i) a search pattern, (ii) a call hierarchy builder; (iii) one or more generic extractors, and (iv) one or more application specific extractors.
(Hawkins
Regarding claim 13, Hawkins in view of Cheluvaraju in view of Dutta discloses the following: 
wherein the one or more generic extractors and the one or more application specific extractors are provided by an extracting application.
(Hawkins teaches that the one or more generic extractors [0039] are provided by an extracting application – see “dependency finder tool” [0038-0039])
Regarding claim 14, Hawkins in view of Cheluvaraju in view of Dutta discloses the following: 
wherein the plurality of source files are parsed by a parsing application.
(Cheluvaraju teaches that the plurality of source files are parsed by a parsing application, e.g. “a parser that is able to interface with the server of a version control system to extract data pertaining to files revision history” [0020])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins with the teachings of Cheluvaraju. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the parsing application of Cheluvaraju on the source files of Hawkins. 
The motivation would have been to use the parser to perform “extraction of revision history files from the revision history repository” [0020 – Cheluvaraju].
Regarding claim 17, Hawkins in view of Cheluvaraju in view of Dutta discloses the following: 
wherein the system includes additional components including at least one server computing device and at least one storage device, wherein one or more of the at least one computing device, the at least one server computing device, and the at least one storage device is in direct communication with the IT environment or in communication with the IT environment via one or more networks.20Attorney Docket No. 110481.67491US
(Hawkins teaches that the system includes additional components including at least one server computing device and at least one storage device [0089, 0092], wherein one or more of the at least one computing device [0090-0091], the at least one server computing device, and the at least one storage device is in direct communication with the IT environment or in communication with the IT environment via one or more networks, e.g. “the service provider can manage (e.g., create, maintain, support, etc.) a virtual and/or physical network that enables users to communicate content using computer systems” [0091])
Claim(s) 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheluvaraju in view of Dutta in view of Winter et al. (Pub. No. US2006/0195559 published on August 31, 2006; hereinafter Winter).
Regarding claim 2, Hawkins in view of Cheluvaraju in view of Dutta discloses the following: 
wherein the executable instructions further cause the at least one computing device to identify the source file contained in the IT environment in response to the at least one configuration file specified by the user.
(Hawkins discloses executable instructions further cause the at least one computing device to identify the plurality of source files contained in the IT environment [0007, 0077, 0087] in response to the at least one configuration file [0077, 0086] specified by the user [0033])

Hawkins in view of Cheluvaraju in view of Dutta does not disclose the following: 
wherein the executable instructions further cause the at least one computing device to identify the plurality of source files contained in the IT environment in response to the at least one configuration file specified by the user.
Nonetheless, this feature would have been made obvious, as evidenced by Winter.
(Winter teaches that the executable instructions further cause the at least one computing device to identify the plurality of source files contained in the IT environment, e.g. “a client can retrieve a list of available legacy code programs. A client that meets the security requirements can create a GLCProcess instances invoking the GLCProcessFactory. The factory uses the legacy code configuration file to create and set the default program environment” [0090], in response to the at least one configuration file specified by the user, e.g. “user Legacy Code list” [0056])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins in view of Cheluvaraju in view of Dutta with the teachings of Winter. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Winter in accordance with the plurality of source files of Hawkins in view of Cheluvaraju in view of Dutta. 
The motivation would have been to offer the following benefit to a user/client: “A Grid service client, using the Grid Legacy Code Process Factory (GLCProcessFactory), creates a Grid Legacy Code Process (GLCProcess) instance where the initial process legacy code environment is set and created using the GEMLCA file structure (FIG. 2)” [0078 – Winter]. 
Regarding claim 3, Hawkins in view of Cheluvaraju in view of Dutta in view of Winter discloses the following: 
wherein the at least one configuration file is specified by the user via the graphical user interface of the computing device.17Attorney Docket No. 110481.67491US
(Hawkins teaches that the at least one configuration file [0077] is specified by the user via the graphical user interface (GUI) of the computing device, e.g. “the query 70 may take arguments from the user 16 (FIG. 1), use a graphical user interface for configuration, load configuration data from a file and/or the like” [0033])
Regarding claim 10, Hawkins in view of Cheluvaraju in view of Dutta in view of Winter discloses the following: 
wherein the plurality of source files associated with the at least one configuration file are identified by a loading application.
(Winter teaches that the plurality of source files or legacy code programs associated with the at least one “legacy code” configuration file are identified by a loading application [0090], e.g. “a GLCProcess instances invoking the GLCProcessFactory” [0090])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins in view of Cheluvaraju in view of Dutta with the teachings of Winter. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the loading application of Winter to identify the plurality of source files of Hawkins in view of Cheluvaraju in view of Dutta. 
The motivation would have been to benefit from a GLCProcess object: “A GLCProcess object represents a legacy code process in this architecture. This process cannot be submitted to any job manager if the GLCEnvironment and all the mandatory input parameters have not been created and updated. A client Grid service can submit a job using the default parameters or change any non-fixed parameter before submission. Any time that a process is submitted, a new GLCJob object is created together with a different GLCEnvironment” [0091 – Winter].
Claim(s) 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser (Pub. No. US2003/0084425 published on May 1, 2003; hereinafter Glaser).
Regarding claim 4, Hawkins in view of Cheluvaraju in view of Dutta does not disclose the following: 
wherein the executable instructions further cause the at least one computing device to perform additional processing on the parsed plurality of source files.
Nonetheless, this would have been obvious, as evidenced by Glaser.
(Glaser teaches that the executable instructions further causes the at least one computing device to perform additional processing on the parsed plurality of source files, e.g. “scans and analyzes all the source files” [0031])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins in view of Cheluvaraju in view of Dutta with the teachings of Glaser. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Glaser on the source files of Hawkins in view of Cheluvaraju in view of Dutta. 
The motivation would have been as follows: “This analysis of the block of statements would generate a report on all the program statements and program artifacts across all of the source files 4a, 4b . . . 4n that could possibly be affected by any change to the selected block of statements” [0031 – Glaser
Regarding claim 5, Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser discloses the following: 
wherein the additional processing includes: 
building one or more first statements; and 
(Hawkins teaches building one or more first statements, e.g. “the corresponding SQL statement” [0077])
and determining whether the one or more first statements is: (i) a declaration, (ii) a block statement, (iii) a function definition, (iv) a business rule, (v) a function call, or (vi) a variable declaration.
(Hawkins teaches determining – vi extraction, whether the one or more first statements is: a block statement, e.g. “SQL: SELECT*FROM CUSTOMER WHERE CUSTOMER_ID=?” [0077])
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser in view of Garza (Pub. No. US2014/0282373 filed on March 15, 2013; hereinafter Garza).
Regarding claim 6, Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser does not disclose the following: 
(1) wherein the one or more first statements, when determined to be a block statement, 
is further processed by: 
(2) 	looping through a rule block; 
(3) 	building one or more second statements; and 
(4) 	determining whether the one or more second statements is: (i) a block statement, (ii) a function definition, (iii) a business rule, (iv) a function call, or (v) a variable declaration.
Garza.
(1) (see Garza, Paragraph [0038] – “Blocks of control-flow in legacy source code may be examined to determine if an operation involves a business variable and a mathematical statement, including an assignment statement. Operations may span one or several lines of code”)
First statements, when determined to be a block statement, are further processed by:
(2) (Garza teaches looping/parsing through a rule block [0042], e.g. “Business rules may be extracted” [0042])
(3) (Garza teaches building one or more second statements – see language constructs [0043])
(4) (Garza teaches determining whether the one or more second statements is (v) a variable declaration, e.g. “the variable `idx` may be known from other software to be an `index` value” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser with the teachings of Garza. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Applying these teachings of Garza for the statements from source code of Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser. 
The motivation would have been as follows: “business rules may be captured from an existing information technology (IT)” [0042 – Garza.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser in view of Devanbu et al. (Pat. No. US/5826256 issued on October 20, 1998; hereinafter Devanbu).
Regarding claim 7, Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser does not disclose the following: 
wherein the additional processing includes: 
(1)	processing all parsed function definitions; 
(2)	looping through each parsed function definition;
(3)	18Attorney Docket No. 110481.67491USbuilding one or more third statements; and 
(4)	determining whether the one or more third statements is: (i) a block statement, (ii) a business rule, (iii) a function call, or (iv) a variable declaration.
Nonetheless, this feature would have been made obvious, as evidenced by Devanbu.
(1) (Devanbu teaches processing/harvesting all parsed function definitions [Column 3, Lines 52-61; Column 4, Lines 44-55; parse tree on FIG 1, All Elements], e.g. “employs a translator to produce independent parse tree 101 from the language- and environment-dependent parse tree produced” [Column 5, Lines 19-21)
(2) (Devanbu teaches looping through each parsed function definition, e.g. “examining each node in the list node 109 containing the list of function nodes representing functions in the program to determine whether the list of statements which is one of the children of the function node contains a simple node 105 for a statement in which a value is assigned to MyGlobalInt” [Column 4, Lines 46-53])	 
(3) (Devanbu teaches building/declaring one or more third statements [Column 6, Lines 27-52])
(4) (Devanbu teaches determining whether the one or more third statements is (iv) a variable declaration [Column 6, Lines 47-52])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser with the teachings of Devanbu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Devanbu in accordance with source code of Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser. 
The motivation would have been to meet a need cited by one of ordinary skill in the art: “we need to be able to identify the type of statement represented by that node, and translate that node into a node of the proper variant type in independent parse tree” [Column 6, Lines 61-64 – Devanbu].
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser in view of Ruminer et al. (Pub. No. US2005/0204340 published on September 15, 2005; hereinafter Ruminer).
Regarding claim 8, Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser does not disclose the following: 
wherein the additional processing includes: 
(1)	processing all parsed rules; 
(2)	looping through a rule block for each parsed rule; 
(3)	building one or more fourth statements and determining whether the one or more fourth statements is: (i) a block statement, (ii) a business rule, (iii) a function call, or (iv) a variable declaration.
Nonetheless, this feature would have been made obvious, as evidenced by Ruminer.
(1) (Ruminer teaches processing all parsed rules [0060-0061])
(2) (Ruminer teaches looping through a rule block for each parsed rule [0061; Figure 8, Element 803 [Wingdings font/0xE0] “For Each Business Rule Attribute”])
(3) (Ruminer teaches building one or more fourth statements, e.g. unique ID, and determining whether the one or more fourth statements is (ii) a business rule [0061])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser with the teachings of Ruminer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Ruminer with respect to source code of Hawkins in view of Cheluvaraju in view of Dutta in view of Glaser. 
The motivation would have been as follows: “The purpose of the source code verifier 303 is to take source code segments, parse out the business rule attributes from the source code, and validate the business rule attributes.” [0060 – Ruminer].
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheluvaraju in view of Dutta in view of Basak et al. (Pub. No. US2012/0260236 published on October 11, 2012; hereinafter Basak.
Regarding claim 15, Hawkins in view of Cheluvaraju in view of Dutta does not disclose the following: 
wherein the database is managed by a database managing application, the database managing application configured to receive the parsed information and further configured to provide the parsed information for analysis of the call hierarchy.
Nonetheless, this would have been obvious as evidenced by Basak.
(Basak teaches that wherein the database is managed by a database managing application, e.g. “The database 118 may be included in the storage device 310 when the storage device 310 is part of a computing device 300 such as an application server, manager and/or user interfaces” [0060], the database managing application configured to receive the parsed information [0051, 0131] and further configured to provide the parsed information for analysis of the call hierarchy [0131, 0163-0164])
The modification would have been to provide the parsed information of Hawkins in view of Cheluvaraju in view of Dutta through the database managing application of Basak. 
The motivation would have been as follows: “The storage device 310 can represent one or more storage devices which store data received from one or more agents, and which can be accessed to obtain data to provide a user interface as described herein” [0060 – Basak].
Regarding claim 16, Hawkins in view of Cheluvaraju in view of Dutta in view of Basak discloses the following: 
wherein the call hierarchy report is stored in the one or more databases.
(Basak teaches that the call hierarchy report, e.g. call sequence or graph [0081, 0163; Claim 19 of Basak; FIGS. 4J and 4K] is stored in the one or more databases – evidenced by stored 
The modification would have been to use the storing step of Basak for the call hierarchy report of Hawkins in view of Cheluvaraju in view of Dutta. And then store the call hierarchy report into the database of Basak. 
The motivation would have been as follows: “the historical time period can be easily configured by the user by dragging a slider tool 884 on a time bar 882, which represents hours, minutes and seconds” [0161 – Basak].


Response to Amendment 
Applicant’s arguments, see “REMARKS”, filed March 3, 2021, with respect to claims 1-19. Those arguments have been considered but are moot in view of the new ground(s) of rejection. Therefore, Examiner maintains the rejection under 35 U.S.C. 103.
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571)270-7417. The Examiner can normally be reached on Monday – Friday (7:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 10, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199